Citation Nr: 1550105	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include melanoma, claimed as due to herbicide exposure.

2. Entitlement to service connection for residuals of shrapnel wounds to the head. 

3. Entitlement to service connection for residuals of shrapnel wounds under the left eye.  

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Board remanded the issue for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's skin disorder, including melanoma, is related to service or due to herbicide exposure.

2. There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has residuals of shrapnel wounds to the head and under the left eye.



CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disorder, to include melanoma, claimed as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for residuals of shrapnel wounds to the head have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for residuals of shrapnel wounds under the left eye have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in October 2009 and July 2011 letters. 

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service, VA, and private treatment records are in the file.  The Veteran has not referred to any additional existing evidence that has not been obtained.

VA examinations and medical opinions were obtained in October 2013.  The Board finds that the examinations and medical opinions are adequate, as they included a review of the Veteran's claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.

II. Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Skin Condition 

The Veteran seeks service connection for a skin disorder, to include melanoma.  He contends that his skin condition is due to herbicide and sun exposure.  

Service medical records show treatment for warts on the right middle finger and foot in June 1966 and August 1968.  Subsequent treatment records are silent for any complaints, diagnosis, or treatment for a skin condition.  Clinical evaluations conducted at the September 1961 enlistment and May 1969 separation examinations revealed no skin abnormalities.  On September 1966 and May 1969 Reports of Medical History, the Veteran answered "no" to "have you ever or have you now" skin disease. 

Post-service records reveal complaints and treatment for skin problems.  A private treatment record from September 1996 shows a diagnosis of basal cell carcinoma, stage I.  In March 2009, the Veteran complained to his VA primary care physician of having a nonhealing lesion on his lower abdomen for the past year.  On physical examination, it was noted he had a 1.5 cm x 0.5 cm ulcerative lesion with raised waxy border; however, no assessment was listed.  In April 2009, at a VA Agent Orange examination, the Veteran reported having, in addition to the history of malignant skin cancer, the recurrent appearance of maculopapular tiny rashes in his skin which would at times be somewhat flaky and scaly and itchy for the past 20 years.  He further reported that, after the appearance of these few lesions, which were averaging about 1/2 cm in diameter with at times repeated scratching, he would develop some whitish discoloration which would be permanent.  He noted having a few of these on his trunk and extremities at that time.  Examination of the skin showed no lesions except those described by the Veteran with tiny 1/3 cm circumscribed, hyperpigmented areas on the forearm, arm and abdomen.  They were very few and far between.  The assessment was suspected mild psoriasis. 

In April 2010, the Veteran underwent a VA Dermatology consultation for "multiple skin lesions."  A waist up examination showed that the left medial aspect of the arm had a large pedunculated fleshy papule and the left side of his upper back had a 1 cm variegated macule with irregular border.  The assessment was acrochordon irritated and nevus versus malignant melanoma versus lentigo.  A punch biopsy was performed of the lesion on the upper back and a snip excision was performed to remove the acrochordon.  The pathology report of the punch biopsy taken of the left lesion on the left upper back indicated a diagnosis of atypical melanocytic lesion, peripheral margins positive.  In June 2010, the Veteran underwent excision of this lesion on his left upper back and the post-surgical diagnosis was superficial spreading melanoma and melanoma in situ. 

Dermatology follow up in November 2010 was negative for lesions on a full body scan; however, the Veteran presented with tan stuck on lesions and red papules on his trunk; a 6 cm round, erythematous, macular itchy area on his right lower leg (which he stated he has had for 20 years); and a 1 cm pink, dry, scaly patch on his left thigh.  The assessments for these conditions included xerotic dermatitis, seborrheic keratoses, and angiomas.  A February 2011 follow up with the Plastic Surgery Clinic (who performed the June 2010 excision) shows no evidence of recurrent lesions.  However, at a July 2011 VA primary care visit, he reported recently having had a melanoma removed by a private physician.  Examination of the skin was notable for a large surgical scar on his back but no other suspicious lesions were seen.

The Veteran was afforded a VA examination in October 2013.  The examiner noted that the Veteran had been diagnosed with xerotic eczema, seborrheic keratosis, basal cell carcinoma, malignant melanoma and acrochordon.  After reviewing the medical evidence and conducting a physical examination, the examiner opined that the Veteran's skin conditions were less likely than not incurred in or caused by service.  In providing this opinion, the examiner noted that the Veteran's separation examination revealed no skin disease.  Furthermore, none of the Veteran's current skin conditions were diagnosed in service.  The examiner acknowledged that the Veteran's basal cell carcinoma and melanoma may be related to sun exposure.  However, he could not single out a year of the Veteran's life that may be the leading cause.  The examiner opined that it is more likely that the Veteran's basal cell carcinoma and melanoma are related to sun exposure throughout the course of his life.  The Veteran's other skin conditions (xerotic eczema, seborrheic keratosis and acrochordon) are not likely related to exposure to sun or hot weather.  

After reviewing the evidence, the Board finds that service connection is not warranted.  At the outset, the Board notes that the Veteran is not entitled to service connection on a presumptive basis.  The record indicates that the Veteran had service in the Republic of Vietnam from February 1967 to February 1968; and thus, exposure to herbicide agents, including Agent Orange, is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii)  (providing that all veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence that such exposure did not occur).  However, xerotic eczema, seborrheic keratosis, basal cell carcinoma, malignant melanoma and acrochordon are not listed as diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).

The Board also finds that service connection is not warranted on a direct basis.  As stated above, the Veteran contends that his skin conditions, particularly melanoma, are due to sun exposure.  He claims that he performed daily duties outside in the sun and hot weather while serving in Vietnam, which "ate away at his skin."  The record reflects that the Veteran has been diagnosed with several skin conditions.  However, there is no evidence linking these conditions to the Veteran's active military service, including sun exposure.  The Veteran's service treatment records are silent for complaints, a diagnosis, or treatment for a skin condition, with the exception of warts.  In addition, the Veteran's post-service medical records do not attribute his skin problems to service; they merely show diagnoses and treatment for various skin conditions.  

The October 2013 VA examination report also does not link the Veteran's skin conditions to sun exposure in service.  The VA examiner opined that the Veteran's skin conditions were less likely than not incurred in or caused by service.  In providing this opinion, the examiner reasoned that the Veteran's separation examination revealed no skin disease and that his current skin conditions were not diagnosed in service.  The examiner also opined that the Veteran's basal cell carcinoma and melanoma are more likely related to sun exposure throughout the course of his life, rather than one year of exposure.  The Veteran's other skin conditions (xerotic eczema, seborrheic keratosis and acrochordon) are not likely related to exposure to sun or hot weather.  

The only other evidence which purports to link the Veteran's skin disorder to his service is the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's skin disorder and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.

IV. Residuals of Shrapnel Wound

The Veteran seeks service connection for residuals of shrapnel wounds to the head and left eye.  In his September 2011 Notice of Disagreement (NOD), the Veteran stated that he did not seek medical attention for his wounds in service, but removed the shrapnel himself.  

The threshold requirement to grant service connection is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this case residuals of shrapnel wounds to head and left eye, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court of Appeals for Veterans Claims has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Based on a thorough review of the record, the Board finds that service connection is not warranted.  Here, the evidence does not reflect that the Veteran has or has had any residuals of shrapnel wounds to the head or under the left eye during the relevant period on appeal.  Service treatment records do not reveal any complaints of, diagnosis, or treatment for shrapnel wounds in service.  Post-service medical records also do not show complaints, or treatment for any residuals of shrapnel wounds.  The Veteran was afforded a VA examination in October 2013, where the examiner found no evidence of a scar under the left eye.  He opined that it is likely that the shrapnel left no scar or the scar faded.  The examiner also found no lesions to the head.  The only scar noted during the examination was located above the left nare along the edge of the nose down to the upper lip.  The examiner stated that this scar is from the removal of basal cell cancer in 1996.  

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of residuals of shrapnel wounds to the head and under the left eye. Thus, there are no current disabilities to attribute to the Veteran's military service. Brammer, 3 Vet. App. at 223  

In making this determination, the Board has also considered the Veteran's contentions that he now has residuals of shrapnel wounds to the head and under the left eye.  Although, the Veteran is competent to report his symptoms, he however, is not competent to render a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder, to include melanoma, as due to herbicide exposure is denied.

Entitlement to service connection for residuals of shrapnel wounds to the head is denied.

Entitlement to service connection for residuals of shrapnel wounds under the left eye is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


